HARLINGTON WOOD, Jr., Circuit Judge,
dissenting.
The Occupational Safety and Health Administration (OSHA) received two complaints from employees of appellant Burk-art-Randall Division of Textron, Inc. (Burk-art-Randall). The substance of those complaints as summarized in the warrant application presented to the magistrate was
[t]hat various hygiene hazards existed in the press department; that the rest rooms were in poor repair because there *1327was [sic] sewer gases leaking from broken plumbing and this compounded by very poor ventilation; that the eating areas were unsanitary; that there were inadequate fire escapes near the production line.
The application further recited that based on the two complaints, OSHA had determined that there were “reasonable grounds to believe that such violations exist.” Although the application effectively concedes that probable cause exists only as to the matters asserted in the complaint, OSHA sought and secured a warrant authorizing an inspection covering “not only violations and dangers alleged in the complaints, but the entire establishment of the employer.” 1 To the extent the warrant authorized inspection in areas of Burkart-Randall’s facility for which there was no showing of any likelihood that violations existed, it contravenes the fourth amendment to the Constitution. I therefore respectfully dissent.
Since the warrant application presented to the magistrate in this case contains no information concerning the layout or predominant use of the Burkart-Randall facility the magistrate was not in a position to consider the likelihood that violations existed in areas not mentioned in the employee complaints. I find it difficult to fathom how, absent this information, the magistrate and now this court can reach the conclusion that the inspection was reasonable. We are left in the dark along with the magistrate on such basic questions as, for example, whether the press department occupies a single small room or is the facility’s predominant work area; whether the facility is composed of one or more buildings, and- if the latter, whether the complaints deal with conditions in each building. Without answers to such questions, the magistrate had no basis upon which to evaluate the likelihood that violations existed in other areas. In the extreme he may have authorized a search of a mammoth multi-building facility based on two very limited employee complaints. We do not know on the record before us nor did the magistrate know on the record before him. Approval of a general search warrant on such sparse information is indeed approval of general warrants in every conceivable case.
This court recently addressed an over-breadth challenge to a general warrant secured pursuant to a neutral administrative plan. In the Matter of Establishment Inspection of Gilbert & Bennett Manufacturing Co., 589 F.2d 1335 (7th Cir.), cert. denied, 444 U.S. 884, 100 S.Ct. 174, 62 L.Ed.2d 113 (1979). In approving the general warrant, we noted that “[b]ecause the exact location of violations cannot be known prior to entering the establishment, a narrow, restricted warrant would severely defeat the purposes of the Act.” Id. at 1343. We were concerned that employers might maintain sanitized areas for inspection while concealing serious violations. Id. The same considerations do not apply where the specific complaints inform OSHA of the precise location of likely violations. OSHA remains free to protect against selective sanitization by inspecting at another time pursuant to a reasonable administrative plan. The balance between the employer’s privacy interest and OSHA’s statutory mandate is thus preserved.
*1328It is not anomalous to permit general inspections where probable cause is supplied by a neutral plan but to limit inspections where probable cause is supplied by particularized employee complaints. Rather, the dichotomy is merely a recognition of the notion inherent in the fourth amendment that the scope of a warrant shall be tailored to the showing of probable cause. Underlying Gilbert & Bennett is Marshall v. Barlow’s, Inc., 436 U.S. 307, 98 S.Ct. 1816, 56 L.Ed.2d 305 (1978), which established that the flexible probable cause standards of See v. City of Seattle, 387 U.S. 541, 87 S.Ct. 1737, 18 L.Ed.2d 943 (1967), and Camara v. Municipal Court, 387 U.S. 523, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967), are satisfied by the promulgation of a neutral administrative inspection plan. The adoption of an administrative plan presupposes some general finding and determination of necessity to inspect within a particular industry, which serves as a basis for a general warrant. Specific employee complaints, on the other hand, may certainly, as here, supply a sufficient level of cause as to the subjects of those complaints. They may also provide sufficient cause for areas proximate in space and quality to the subjects of the complaint. Furthermore, where complaints are of such quality or in such quantity to indicate a reasonable likelihood that violations exist throughout a facility, a general warrant may be appropriate. In other cases, where the quality or quantity of complaints indicates a reasonable likelihood that violations exist in other specific areas of a facility, a warrant tailored to cover those areas in addition to the areas complained of may be appropriate. But where, as here, the magistrate lacks specific information regarding plant layout and the relation of that layout to the complaints, issuance of a general warrant to inspect all areas is unreasonable and therefore unconstitutional. Such issuance implies that the magistrate found sufficient cause in areas of which he had no knowledge. Consideration of the statute’s remedial purpose and of administrative convenience, while certainly substantial, cannot supply probable cause, even under the most flexible standard, where it does not otherwise exist. The employee complaints that initiated this general warrant mentioned only unsanitary rest rooms, eating areas, and inadequate fire escapes — all in the press department. I believe the absolute constitutional limit of the warrant in this case, if it is to be broadened beyond the press department, would be to authorize inspection only of facilities similar to those set forth in the employee complaints, i. e., rest rooms, eating areas, and areas relating to fire safety.
I therefore would reverse the district court’s judgment and dissolve the warrant.

. The warrant issued by the magistrate reads in pertinent part:
YOU ARE AUTHORIZED to enter the above described premises during regular working hours or at other reasonable times, and to inspect and investigate in a reasonable manner. and to a reasonable extent (including but not limited to the taking of photographs and samples, and the questioning privately any owner, operator, agent, employer or employee of the establishment), the workplace or environment where work is performed by employees of the employer and all pertinent conditions, structures, machines, apparatus, devices, equipment, materials, and all other things therein (including records, files, papers, processes, controls, and facilities) bearing on whether this employer is furnishing to its employees employment and a place of employment which are free from recognized hazards that are causing or are likely to cause death or serious physical injuries to its employees, and whether this employer is complying with the occupational safety and health standards promulgated under the Act and the rules, regulations, and orders issued pursuant to the Act.